                                                               Case 3:20-cv-00806-EMC Document 58 Filed 09/24/20 Page 1 of 5



                                                        Yana A. Hart, Esq. (SBN: 306499)
                                                    1   yana@kazlg.com
                                                    2   Kazerouni Law Group, APC
                                                        2221 Camino Del Rio South, Suite 101
                                                    3   San Diego, CA 92108
                                                        Telephone: (619) 233-7770
                                                    4   Facsimile: (619) 297-1022
                                                    5
                                                        Attorneys for Plaintiffs and the
                                                    6   Putative Class
                                                    7
                                                    8
                                                                                 UNITED STATES DISTRICT COURT
                                                    9
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                   10
                                                   11     MISHARI ALEISA and NICOLE                             Case No: 3:20-cv-00806-EMC
KAZEROUNI LAW GROUP, APC




                                                          BELLUOMINI, individually and
                                                   12
                                                          on behalf of all others similarly                     CLASS ACTION
                           San Diego, California




                                                   13     situated,
                                                   14                                                           AMENDED JOINT CASE
                                                                                  Plaintiffs,                   MANAGEMENT STATEMENT
                                                   15     v.
                                                   16
                                                          SQUARE, INC., a Delaware                              HON. EDWARD M. CHEN
                                                   17     Corporation,
                                                                                                                Cont. Case Management Conference
                                                   18                                                           Date:        October 1, 2020
                                                                                  Defendant.
                                                   19                                                           Time:        1:30 PM
                                                                                                                Location:    450 Golden Gate Avenue
                                                   20                                                                        San Francisco, CA 94102
                                                                                                                             Courtroom 05, 17th Floor
                                                   21
                                                                                                                Action Filed: 2/3/2020
                                                   22
                                                   23
                                                   24          MISHARI ALEISA and NICOLE BELLUOMINI (“Plaintiffs”), and
                                                   25   Defendant, SQUARE, INC. (“Defendant”) (collectively the “Parties”) have met and
                                                   26   conferred and submit this Amended Joint Case Management Statement pursuant to
                                                   27
                                                         ______________________________________________________________________________________________________
                                                   28     JOINT CASE MANAGEMENT STATEMENT               - 1 of 5 -
                                                                                                          -1-

                                                          6-EMC
                                                              Case 3:20-cv-00806-EMC Document 58 Filed 09/24/20 Page 2 of 5



                                                    1   Civil Local Rule 16-9 and the Court’s Order entered on July 17, 2020 [Doc. 36].
                                                    2          The Parties reference and incorporate their original Joint Case Management
                                                    3   Statement filed on May 14, 2020 [Doc. 26]. At the Case Management Conference
                                                    4   held on May 21, 2020, and as noted in the Civil Minutes, pending Defendant’s motion
                                                    5   to dismiss for lack of subject matter jurisdiction and motion to stay this action, the
                                                    6   Court limited discovery to the issues of individual consent and jurisdiction. [Doc.
                                                    7   29]. The Parties have exchanged and responded to written discovery, and continue
                                                    8   to meet and confer about ongoing discovery disputes. Plaintiffs have also deposed
                                                    9   Defendant’s person most qualified for the purpose of opposing the motion to dismiss
                                                   10   for lack of subject matter jurisdiction. Notably Plaintiffs contend that when discovery
KAZEROUNI LAW GROUP, APC




                                                   11   is opened in this case on non-jurisdictional topics, they will need more thorough
                                                   12   deposition of Defendant’s person most qualified on additional issues, including the
                           San Diego, California




                                                   13   topics that the presented Defendant’s Rule 30(b)(6) could not testify.
                                                   14          The Parties have fully briefed Defendant’s pending motion to dismiss for lack
                                                   15   of subject matter jurisdiction [Doc. 33] and motion to stay pending the Supreme
                                                   16   Court’s decision on the meaning of Automatic Telephone Dialing System (“ATDS”)
                                                   17   under the TCPA [Doc. 42]. These motions are set for hearing on October 1, 2020,
                                                   18   the same day as the Case Management Conference.
                                                   19          Plaintiffs’ Position On Discovery And Deadlines
                                                   20          Plaintiffs request that the Court allow discovery in this putative class action,
                                                   21   which seeks damages and injunctive relief, to proceed and that the Court set pre-trial
                                                   22   deadlines at the Case Management Conference. As set forth in their Opposition to
                                                   23   Square’s Motion to Stay, there is no hardship or inequity to Square if required to go
                                                   24   forward with the case because irrespective of how the Supreme Court rules in
                                                   25   Facebook, the parties here will still need to conduct discovery, including expert
                                                   26   discovery and inspections, and brief the issue of whether the equipment utilized by
                                                   27   Square to send thousands and thousands of unsolicited loyalty text messages is an
                                                         ______________________________________________________________________________________________________
                                                   28      JOINT CASE MANAGEMENT STATEMENT              - 2 of 5 -
                                                                                                          -2-
                                                        SMRH:4841-3267-6300.5


                                                           6-EMC
                                                              Case 3:20-cv-00806-EMC Document 58 Filed 09/24/20 Page 3 of 5



                                                    1   ATDS.
                                                    2          Defendant’s Position On Discovery And Deadlines
                                                    3          Defendant requests that the Court not allow additional discovery and not set
                                                    4   any pre-trial deadlines until the Court first decides the pending motions to dismiss
                                                    5   and stay. A brief stay of discovery pending the Court’s rulings on these pending
                                                    6   motions would conserve the resources of the parties and the Court and is otherwise
                                                    7   warranted for all the reasons set forth in the motion to stay.
                                                    8          In the event that the Court decides to set deadlines now, the Parties previously
                                                    9   jointly proposed certain dates and deadlines in the original Joint Case Management
                                                   10   Statement filed in May of 2020 [Doc. 26], and believe those proposed deadlines
                                                   11   should be extended by approximately two to three months, given that the Case
KAZEROUNI LAW GROUP, APC




                                                   12   Management Conference will now take place more than three months after it was
                           San Diego, California




                                                   13   originally set, and that various deadline should be set after a ruling on a motion for
                                                   14   class certification, as follows:
                                                   15
                                                   16                   Matter                                       Requested Date

                                                   17                   Deadline to Amend Pleadings 10/30/2020

                                                   18                   Class Expert Disclosures and                 5/25/2021
                                                                        Reports For Affirmative
                                                   19                   Experts
                                                   20
                                                                        Class Expert Disclosures and                 7/1/2021
                                                   21                   Reports For Affirmative
                                                                        Experts
                                                   22
                                                   23                   Class Expert Disclosures and                 7/15/2021
                                                                        Reports For Affirmative
                                                   24                   Experts
                                                   25                   Deadline to file Plaintiffs’   7/28/2021
                                                   26                   Motion for Class Certification
                                                                        Deadline to file Defendant’s 9/3/2021
                                                   27
                                                         ______________________________________________________________________________________________________
                                                   28     JOINT CASE MANAGEMENT STATEMENT               - 3 of 5 -
                                                                                                          -3-

                                                          6-EMC
                                                              Case 3:20-cv-00806-EMC Document 58 Filed 09/24/20 Page 4 of 5



                                                    1                   Opposition to Class
                                                                        Certification Motion
                                                    2                   Deadline to file Plaintiffs’                 9/24/2021
                                                    3                   Reply to Motion for Class
                                                                        Certification
                                                    4                   Fact Discovery Cut-off                       TBD after ruling on
                                                    5                                                                class certification
                                                    6                   Merits Expert Disclosures and                TBD after ruling on
                                                                        Reports for Affirmative                      class certification
                                                    7
                                                                        Experts
                                                    8                   Merits Expert Disclosures and                TBD after ruling on
                                                                        Reports for Rebuttal Experts                 class certification
                                                    9
                                                   10                   Merits Expert Discovery Cut- TBD after ruling on
                                                                        Off                          class certification
KAZEROUNI LAW GROUP, APC




                                                   11
                                                                        Deadline to File Dispositive                 TBD after ruling on
                                                   12                   Motions/Daubert Motions                      class certification
                           San Diego, California




                                                   13                   Deadline to File Oppositions to TBD after ruling on
                                                   14                   Dispositive                     class certification
                                                                        Motions/Daubert Motions
                                                   15
                                                                        Deadline to File Replies ISO                 TBD after ruling on
                                                   16
                                                                        Dispositive                                  class certification
                                                   17                   Motions/Daubert Motions
                                                   18                   Hearing on Dispositive                       TBD after ruling on
                                                   19                   Motions/Daubert Motions                      class certification

                                                   20                   Pretrial Conference                          TBD after ruling on
                                                                                                                     class certification
                                                   21
                                                                        Trial                                        TBD after ruling on
                                                   22                                                                class certification
                                                   23
                                                                 Should Plaintiffs file the motion for class certification sooner, the briefing
                                                   24
                                                        dates shall be adjusted accordingly based on the new dates.
                                                   25
                                                   26
                                                   27
                                                         ______________________________________________________________________________________________________
                                                   28      JOINT CASE MANAGEMENT STATEMENT              - 4 of 5 -
                                                                                                          -4-
                                                        SMRH:4841-3267-6300.5


                                                           6-EMC
                                                              Case 3:20-cv-00806-EMC Document 58 Filed 09/24/20 Page 5 of 5



                                                    1                                                           KAZEROUNI LAW GROUP, APC

                                                    2   Date: September 24, 2020                                     By: s/ Yana A. Hart
                                                    3                                                                   Yana A. Hart, Esq.
                                                                                                                        Attorneys for Plaintiff
                                                    4
                                                    5                                                           SHEPPARD MULLIN RICHTER
                                                                                                                AND HAMPTON
                                                    6
                                                    7   Date: September 24, 2020                                      By: s/ Shannon Z. Petersen
                                                                                                                       Shannon Z. Petersen, Esq.
                                                    8                                                                  Attorneys for Defendant
                                                    9
                                                   10
                                                   11
KAZEROUNI LAW GROUP, APC




                                                                                            Signature Certification
                                                   12
                           San Diego, California




                                                   13          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                                                   14   Policies and Procedures Manual, I hereby certify that the content of this document is
                                                   15   acceptable to Shannon Z. Petersen, counsel for Defendant and that I have obtained
                                                   16   his authorization to affix his electronic signature to this document.
                                                   17
                                                                                                                KAZEROUNI LAW GROUP, APC
                                                   18
                                                   19   Date: September 24, 2020                                By: s/ Yana A. Hart
                                                                                                                       Yana A. Hart, Esq.
                                                   20                                                                  Attorneys for Plaintiffs
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                         ______________________________________________________________________________________________________
                                                   28     JOINT CASE MANAGEMENT STATEMENT               - 5 of 5 -
                                                                                                          -5-

                                                          6-EMC
